Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/29/2019 and 12/08/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitations “an imaging device that captures an image…, an image transmission unit that transmits the image…, an operation signal reception unit that receives an operation signal…, and an operation control unit that limits the operation signal…” in claim 1, “a return image reception unit that receives the image…, and a transmission status specifying unit that specifies the transmission status…” in claim 2, “an image reception unit that receives an image…, a display unit that displays an image…, and an operation signal input that receives an input of an operation signal…,” in claim 4, that do not use the word “means” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “unit” that is coupled with functional 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure described for all limitations can be found in paragraph [0014], [0016], and [0027].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino (JP2014198162).
Regarding claim 1:
Hoshino teaches:
A work vehicle comprising: an imaging device that captures an image in which a work target is shown; ("the present invention is directed to a remote control video transmission system for remotely controlling a construction machine at a work site and a remote control video transmission system for photographing a periphery of the construction machine by a work site camera" [0009]; here it shows a work vehicle that comprises a work site camera that captures an image of a work site.)
an image transmission unit that transmits the image captured by the imaging device to a control device ("the present invention is directed to a remote control video transmission system for remotely controlling a construction machine at a work site and a remote control video transmission system for photographing a periphery of the construction machine by a work site camera and transmitting the video signal to a remote control room." [0009]; here it also shows that a video transmission system transmits the image captured by the work site camera to a remote control room.)
an operation signal reception unit that receives an operation signal from the control device; ("there are arranged a transmitter / receiver for a measurement signal for a work site (hereinafter, referred to as a "work site communication device") 11, a work site camera 12 for photographing the work site so that the work site communication device 11 enters the same screen, and a mobile construction machine 13 to be remotely controlled. On the other hand, in the cockpit 2, a transmitter-receiver for a cockpit (hereinafter, referred to as a cockpit communication device) 21 is used. A camera 22 for a cockpit which photographs an inside of a 
and an operation control unit that limits the operation signal according to a transmission status of the image. ("Time t 2 indicates a time at which the measurement signal is received by the field communicator 11. At time t 2, the reception display unit 11 b of the field communication unit 11 which has received the measurement signal is lit, but since the video signal has not yet reached the cockpit 2 side, the reception display unit 11 b of the field communication unit 11 included in the video 31 and the captured video 3 of the video delay confirmation monitor 24 is turned off." [0026]; here it shows that the video delay confirmation monitor is turned off, limiting the operation signal based on the fact that the video signal has not yet reached the cockpit.)

Regarding claim 2:
Hoshino teaches all of the limitations of claim 1.
Hoshino further teaches:
The work vehicle according to claim 1, further comprising: a return image reception unit that receives the image returned from the control device; (" On the other hand, when a measurement signal is transmitted from the communication device 21 for the cockpit to the communication device 11 for the field, the transmission display portion 11 a of the transmission 
a transmission status specifying unit that specifies the transmission status based on the image transmitted by the image transmission unit and the image received by the return image reception unit. (" On the other hand, when a measurement signal is transmitted from the communication device 21 for the cockpit to the communication device 11 for the field, the transmission display portion 11 a of the transmission / reception display portion 21 A of the communication device 21 for the cockpit is turned on, and then the reception display portion 21 b of the transmission / reception display portion 11 A of the communication device 11 for the field which receives the signal is turned on." [0023]; here it also discloses a transmission display unit that specifies by being on or off the transmission status of the signal.)

Regarding claim 3:
Hoshino teaches all of the limitations of claim 2. 
Hoshino further teaches:
The work vehicle according to claim 2, wherein the transmission status specifying unit specifies the transmission status based on a difference between a transmission time of the image and a reception time of the image. ("Time t 5 indicates a time at which the cockpit communication unit 21 of the cockpit 2 receives the measurement signal. At time t 5, the 

Regarding claim 4:
Hoshino teaches:
A control device comprising: an image reception unit that receives an image from a work vehicle including an imaging device; (“a 1 aspect of the present invention is directed to a remote control video transmission system for remotely controlling a construction machine at a work site and a remote control video transmission system for photographing a periphery of the construction machine by a work site camera and transmitting the video signal to a remote control room.” [0009]; here it shows a remote control room that receives a video signal from a work site camera.)
a display unit that displays an image; (“the remote operator in the cockpit can easily and accurately grasp the transmission delay time of the video together with the video of the work site appearing on the remote control monitor.” [0013]; here it shows a monitor that displays an image for a remote operator.)
an operation signal input unit that receives an input of an operation signal of the work vehicle; ("there are arranged a transmitter / receiver for a measurement signal for a work site (hereinafter, referred to as a "work site communication device") 11, a work site camera 12 for photographing the work site so that the work site communication device 11 enters the same 
an operation signal transmission unit that limits the operation signal according to a transmission status of the image and transmits the operation signal to the work vehicle. ("Time t 2 indicates a time at which the measurement signal is received by the field communicator 11. At time t 2, the reception display unit 11 b of the field communication unit 11 which has received the measurement signal is lit, but since the video signal has not yet reached the cockpit 2 side, the reception display unit 11 b of the field communication unit 11 included in the video 31 and the captured video 3 of the video delay confirmation monitor 24 is turned off." [0026]; here it shows that the video delay confirmation monitor is turned off, limiting the operation signal based on the fact that the video signal has not yet reached the cockpit.)

Regarding claim 5:
Hoshino teaches:
A method for controlling a work vehicle, the method comprising the steps of: capturing an image in which a work target is shown by the work vehicle; ("the present invention is directed 
transmitting the captured image; ("the present invention is directed to a remote control video transmission system for remotely controlling a construction machine at a work site and a remote control video transmission system for photographing a periphery of the construction machine by a work site camera and transmitting the video signal to a remote control room." [0009]; here it also shows that a video transmission system transmits the image captured by the work site camera to a remote control room.)
receiving an operational signal; ("there are arranged a transmitter / receiver for a measurement signal for a work site (hereinafter, referred to as a "work site communication device") 11, a work site camera 12 for photographing the work site so that the work site communication device 11 enters the same screen, and a mobile construction machine 13 to be remotely controlled. On the other hand, in the cockpit 2, a transmitter-receiver for a cockpit (hereinafter, referred to as a cockpit communication device) 21 is used. A camera 22 for a cockpit which photographs an inside of a cockpit 2, a monitor 23 for remote control which is viewed by a remote operator, a monitor 24 for image delay confirmation, a video delay time measuring device 25, and a controller 26 for remote control which is operated by a remote operator 5 are arranged." [0019]; here it shows a transmitter-receiver, referred to as a cockpit communication device that receives a measurement signal from the remote station.)
controlling the work vehicle by limiting the operation signal according to a transmission status of the image. ("Time t 2 indicates a time at which the measurement signal is received by the field communicator 11. At time t 2, the reception display unit 11 b of the field communication unit 11 which has received the measurement signal is lit, but since the video signal has not yet reached the cockpit 2 side, the reception display unit 11 b of the field communication unit 11 included in the video 31 and the captured video 3 of the video delay confirmation monitor 24 is turned off." [0026]; here it shows that the video delay confirmation monitor is turned off, limiting the operation signal based on the fact that the video signal has not yet reached the cockpit.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664